Appellate Case: 21-3155     Document: 010110691432       Date Filed: 06/01/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                            June 1, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 21-3155
                                                  (D.C. No. 2:14-CR-20046-JWL-TJJ-1)
  JOHN HERNANDEZ,                                               (D. Kan.)

        Defendant - Appellant.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before TYMKOVICH, BRISCOE, and MATHESON, Circuit Judges.
                  _________________________________

       Defendant John Hernandez appeals from the district court’s denial of his 18

 U.S.C. § 3582(c)(1)(A)(i) motion for compassionate release. Exercising jurisdiction

 pursuant to 28 U.S.C. § 1291, we affirm.

                                             I

       Hernandez is a native and citizen of Belize. In 2014, he pled guilty to

 distribution of methamphetamine and unlawful reentry after a prior aggravated felony


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously to honor the parties’ request for a decision on the briefs without oral
 argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
 submitted without oral argument. This order and judgment is not binding precedent,
 except under the doctrines of law of the case, res judicata, and collateral estoppel. It
 may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
 and 10th Cir. R. 32.1.
Appellate Case: 21-3155    Document: 010110691432       Date Filed: 06/01/2022     Page: 2



 conviction. The district court sentenced him to 108 months’ imprisonment on the

 distribution conviction and 48 months’ imprisonment on the unlawful reentry

 conviction, with the terms to be served concurrently. The district court also ordered

 Hernandez to serve a three-year term of supervised release following the conclusion

 of his terms of imprisonment.

       In June 2021, Hernandez filed several pro se motions seeking immediate

 compassionate release under § 3582(c)(1)(A)(i). Hernandez noted in his motions that

 his projected release date was August 31, 2022. He argued, however, that the risk he

 would contract COVID-19 in prison amounted to an extraordinary and compelling

 circumstance justifying early release because he suffered from heart disease1 and this

 condition placed him at greater risk of serious illness or death from COVID-19.

 Hernandez urged the court to exercise its discretion to order his release upon

 consideration of the 18 U.S.C. § 3553(a) factors. The district court denied the

 motions. Hernandez now appeals from the district court’s decision.

                                           II

       “[T]he plain language” of § 3582(c)(1)(A)(i) “creates a three-step

 test.” United States v. Hald, 8 F.4th 932, 937 (10th Cir. 2021) (internal quotation

 marks omitted). “At step one a district court must find whether extraordinary and

 compelling reasons warrant a sentence reduction.” Id. at 938 (ellipsis and internal

 quotation marks omitted). “At step two a district court must find whether such


       1
        According to Hernandez’s motions, he “received (4) stents in [his] arteries on
 12/7/2015.” ROA, Vol. I at 68.
                                            2
Appellate Case: 21-3155    Document: 010110691432        Date Filed: 06/01/2022       Page: 3



 reduction is consistent with applicable policy statements issued by the Sentencing

 Commission.”2 Id. (ellipsis and internal quotation marks omitted). “At step three

 § 3582(c)(1)(A) instructs a court to consider any applicable 18 U.S.C. § 3553(a)

 factors and determine whether, in its discretion, the reduction authorized by steps one

 and two is warranted in whole or in part under the particular circumstances of the

 case.” Id. (brackets, ellipsis, and internal quotation marks omitted). “[D]istrict

 courts may deny compassionate-release motions” based on any of the three steps,

 “and do not need to address the others.” Id. at 942 (italics and internal quotation

 marks omitted).

       “We review a district court’s order denying relief on a § 3582(c)(1)(A) motion

 for abuse of discretion.” United States v. Hemmelgarn, 15 F.4th 1027, 1031 (10th

 Cir. 2021). “A district court abuses its discretion when it relies on an incorrect

 conclusion of law or a clearly erroneous finding of fact.” Id. (quotations omitted).

       Here, the government conceded that Hernandez satisfied step one. To begin

 with, the government noted that the Department of Justice, consistent with the

 guidance of the Centers for Disease Control and Prevention, had identified “serious

 heart conditions, including . . . coronary artery disease” to be among the risk factors

 that place inmates at higher risk of complications from COVID-19. ROA, Vol. I at



       2
         Because the Sentencing Commission’s existing policy statement only applies
 to motions filed by the Director of the Bureau of Prisons, the second step is not
 relevant when, like here, the prisoner has moved for compassionate release. See
 United States v. McGee, 992 F.3d 1035, 1050 (10th Cir. 2021).

                                            3
Appellate Case: 21-3155    Document: 010110691432        Date Filed: 06/01/2022     Page: 4



 114. The government in turn noted that Hernandez’s medical records confirmed that

 he suffered from heart disease and had thus established an extraordinary and

 compelling reason allowing for consideration of compassionate release under

 § 3582(c)(1)(A). The district court accepted the government’s step one concession

 and thus focused its analysis on step three.

       The district court began its step three analysis by finding that, despite

 Hernandez’s heart disease, his “particularized risk of harm from the coronavirus d[id]

 not appear to be substantially elevated.” ROA, Vol. I at 152; see Hald, 8 F.4th at 947

 (stating courts may consider the facts regarding extraordinary and compelling reasons

 for release in the § 3553(a) analysis). The district court noted in support that

 Hernandez’s “medical records indicate[d] that his [heart] condition [wa]s being

 treated while in prison.” ROA, Vol. I at 152. The district court also noted in support

 that Hernandez “ha[d] recently received [COVID-19] vaccinations, and the virus

 [wa]s by no means prevalent at [his] prison, with only two cases . . . at the present

 time.”3 Id. The district court stated that these facts, “along with the Section 3553(a)

 factors,” persuaded it “that a sentence reduction to time served [wa]s not warranted

 here.” Id.




       3
         The district court stated in its decision that the two cases at Hernandez’s
 prison were among the inmate population. In fact, however, the record indicates that
 those two cases were among prison staff, and that no inmates at the prison were
 suffering from COVID-19.

                                            4
Appellate Case: 21-3155    Document: 010110691432         Date Filed: 06/01/2022      Page: 5



       Among the § 3553(a) factors that the district court considered were

 Hernandez’s criminal history and his history of disciplinary infractions while in

 prison.4 The district court noted, after citing those two factors, that “[a] reduction

 would therefore result in an overall sentence that would not properly reflect the

 seriousness of the offense, and [Hernandez] has not shown that he would not pose a

 danger to others upon release.” Id. at 152–53.

       The district court also focused on Hernandez’s status as an illegal immigrant

 and what that would mean for Hernandez in terms of freedom and COVID-19 risk if

 he were released from prison. With respect to the issue of Hernandez’s freedom from

 confinement, the district court first noted that Hernandez “concede[d] that he w[ould]

 likely be deported to Belize upon the conclusion of this term of imprisonment.” Id.

 at 153. “Thus,” the district court concluded, it was unlikely “that a reduction of

 [Hernandez’s] sentence to time served would . . . result in his freedom,” and that

 instead he would likely “continue to be detained by ICE pending removal

 proceedings.” Id. As for Hernandez’s risk of contracting COVID-19, the district

 court noted “the dearth of present cases at [Hernandez’s] prison” and in turn




       4
          Those disciplinary infractions include: (1) disposing of contraband by
 swallowing it; (2) involvement in a two-on-one fight; (3) destroying property worth
 $100 or less; (4) giving or accepting money without authorization; (5) possessing
 twenty-two small strips of white paper hidden in his left sock and testing positive for
 heroin; (6) being absent from an assignment; (7) use of drugs or alcohol;
 (8) introduction of marijuana; (9) use of marijuana; (10) failing to stand count;
 (11) tattooing or self-mutilation; (12) phone abuse; and (13) giving or accepting
 money without authorization.
                                             5
Appellate Case: 21-3155    Document: 010110691432        Date Filed: 06/01/2022    Page: 6



 concluded “[t]here [wa]s no reason to believe that” Hernandez’s risk of contracting

 COVID-19 at an ICE facility “would be any lower.” Id.

       Lastly, the district court stated:

       because [Hernandez] would not be subject to supervision in Belize, the
       requested reduction to time served would mean that [his] sentence failed
       to account for the seriousness of his offense to an even greater degree,
       as his sentence would be further reduced by the effective elimination of
       his term of supervised release.

 Id.

       In his appeal, Hernandez challenges some of the district court’s findings and

 conclusions. To begin with, he argues that his term of supervised release, and the

 fact that he would not be subject to supervision if removed, has no rational

 relationship to his motion for a reduced sentence. But Hernandez’s arguments, in our

 view, miss the point of the district court’s reference to supervised release. Because it

 is almost certain that Hernandez will be deported upon release from prison, he will

 not be subject to supervision, as the district court originally intended when it imposed

 the sentence. The district court simply concluded that fact, if combined with an early

 release from prison and a resulting twelve-month or more reduction in his term of

 imprisonment, would “fail[] to account for the seriousness of [Hernandez’s]

 offense.”5 Id. at 153. We are not persuaded that this conclusion, which focused on



       5
          Hernandez filed his pro se motions to modify his sentence on June 1, 2021,
 approximately fourteen months prior to his estimated release date from prison, and
 the district court issued its memorandum and order denying Hernandez’s motions on
 August 27, 2021, approximately twelve months prior to Hernandez’s estimated
 release date.
                                            6
Appellate Case: 21-3155    Document: 010110691432        Date Filed: 06/01/2022      Page: 7



 the length of Hernandez’s imprisonment compared to the seriousness of his offenses

 of conviction, amounted to an abuse of discretion on the part of the district court.

       Hernandez next complains that it was “speculative [for the district court] to

 assume that his ICE detainer would preclude effective relief” in terms of both his

 freedom and “his risk from COVID-19.” Aplt. Br. at 17. We disagree. To begin

 with, we are not persuaded that the district court abused its discretion by inferring,

 based upon the undisputed facts regarding Hernandez’s immigration status and his

 conviction for illegal reentry, that Hernandez will be taken into ICE custody

 immediately upon his release from prison. Indeed, we conclude that such an

 inference is entirely reasonable. To conclude otherwise would effectively require a

 district court, when faced with a motion for reduction filed by a prisoner who has

 been convicted of illegal reentry, to conduct an evidentiary hearing in order to make

 findings of fact regarding ICE’s expected response to the prisoner’s release from

 prison. Nor are we persuaded that the district court abused its discretion by inferring,

 based upon the extremely low rate of COVID-19 at Hernandez’s prison, that it was

 unlikely that the COVID-19 rate at an ICE detention facility would be even lower.

       Finally, Hernandez argues that the district court erred in finding that he had

 multiple prior convictions involving violence and the use of firearms. On this point,

 we agree with Hernandez. According to the presentence investigation report (PSR),

 Hernandez had three prior adult criminal convictions, all arising in the California

 state courts: (1) a 1992 conviction for assault, for which he was sentenced to 36

 months supervision; (2) a 1993 conviction for robbery, for which he was sentenced to

                                             7
Appellate Case: 21-3155    Document: 010110691432        Date Filed: 06/01/2022     Page: 8



 5 years’ imprisonment; and (3) a 1996 conviction for possession of a firearm by a

 felon, for which he was sentenced to 15 years’ imprisonment. Unfortunately, the

 PSR does not provide a description of the underlying conduct that gave rise to these

 convictions. Thus, Hernandez is correct that the district court erred in finding that he

 “had multiple prior convictions that did involve violence and the use of firearms.”

 ROA, Vol. I at 152.

       That said, we have little trouble concluding that this erroneous factual finding

 was harmless.6 The district court’s overall concern, as we read its decision, was

 Hernandez’s history of serious criminal conduct and disciplinary violations. And that

 concern, we conclude, is amply supported by the record on appeal. In terms of

 Hernandez’s criminal history, the PSR makes clear that Hernandez has been involved

 in criminal activity since he was a teenager, and has spent most of his adult life either

 in confinement or engaged in criminal conduct. For example, Hernandez was

 confined in the California state prison system from 1997 through early 2010, when he

 was paroled on the possession of a firearm conviction at the age of 37.

 Approximately four years later, he was charged with the federal crimes—illegal

 reentry and distribution of methamphetamine—that gave rise to his current federal

 confinement. And, as for Hernandez’s disciplinary violations, those are recounted in


       6
         Although Hernandez correctly notes in his reply brief that the government
 has not argued harmless error, we have held that when harmless error is clear, we
 may raise it sua sponte. See United States v. Holly, 488 F.3d 1298, 1308 (10th Cir.
 2007) (“Despite this court’s general reluctance to sua sponte apply harmless error
 review, it may be appropriate to do so where the certainty of the harmlessness is
 readily apparent.”). We conclude that is precisely the situation here.
                                             8
Appellate Case: 21-3155    Document: 010110691432         Date Filed: 06/01/2022    Page: 9



 undisputed detail in an attachment to the government’s response to Hernandez’s

 motion. Although Hernandez attempts to downplay the seriousness of some of those

 violations, the overall pattern exhibited by the record amply supports the concern

 expressed by the district court.

       Thus, in sum, any factual errors that Hernandez has identified in the district

 court’s decision do not persuade us that the district court abused its discretion in

 denying Hernandez’s motion to reduce his sentence to time served.

                                            III

       The judgment of the district court is AFFIRMED.


                                             Entered for the Court


                                             Mary Beck Briscoe
                                             Senior Circuit Judge




                                             9